Exhibit 10.7

 

AMENDED AND RESTATED

INTELLECTUAL PROPERTY CONTRIBUTION

AND ANCILLARY MATTERS AGREEMENT

 

THIS AMENDED AND RESTATED INTELLECTUAL PROPERTY CONTRIBUTION AND ANCILLARY
MATTERS AGREEMENT (“Agreement”) is made and entered into as of December 21, 2005
(“Amendment Date”) by and among Fujitsu Limited, a Japanese corporation
(“Fujitsu”), Advanced Micro Devices, Inc., a Delaware corporation (“AMD”), AMD
Investments, Inc. (“AMD Investments”), Spansion Inc., a Delaware corporation
(“Spansion”) and Spansion Technology Inc., a Delaware corporation, a wholly
owned subsidiary of Spansion to be successor-in-interest to Spansion LLC
(“STI”). Fujitsu, AMD, AMD Investments, Spansion and STI are herein referred to
as the “Parties” and individually as a “Party.” Fujitsu and AMD Investments are
herein referred to as the “Contributing Parties” and individually as a
“Contributing Party.” Fujitsu and AMD are herein referred to as the “Parents”
and individually as a “Parent.”

 

RECITALS

 

WHEREAS, in connection with formation of Spansion LLC, a Delaware limited
liability company (“LLC”), certain of the parties hereto entered into that
certain Intellectual Property Contribution and Ancillary Matters Agreement (the
“IPCAAMA”), dated as of June 30, 2003 (the “Effective Date”);

 

WHEREAS, the parties hereto hereby desire to amend and restate the IPCAAMA,
including substituting Spansion and STI for LLC as parties hereto;

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and other terms and conditions contained herein, the Parties agree as
follows:

 

AGREEMENT

 

1. DEFINITIONS; INTERPRETATION

 

1.1 Terms Defined in this Agreement. The following terms when used in this
Agreement shall have the following definitions:

 

1.1.1 “Acquirer Competitive Product” has the meaning set forth in Section 5.3.

 

1.1.2 “Acquired Party Covered Product” has the meaning set forth in Section 5.3.

 

1.1.3 “Action” means any action, litigation, arbitration, suit, claim,
proceeding, or investigation or review of any nature, civil, criminal,
regulatory or otherwise, before any Governmental Authority.

 

1.1.4 “Affiliate” of any Party means any other Person controlling, controlled by
or under common control with such Party, but such other Person shall be



--------------------------------------------------------------------------------

deemed to be an Affiliate only so long as such control exists. For purposes of
this Section 1.1.4, “control,” with respect to a Person, means beneficial
ownership, directly or indirectly, of securities representing forty percent
(40%) or more of the power to elect such Person’s board of directors or other
managing authority, or in the case of a non-corporate Person, equivalent
interests. For purposes of clarification, AMD is an Affiliate of AMD Investments
as of both the Effective and the Amendment Date.

 

1.1.5 “Aggregate Ownership Interest” shall have the meaning set forth in the
Certificate of Incorporation.

 

1.1.6 “Amended and Restated AMD-Spansion Patent Cross-License Agreement” shall
mean that Amended and Restated AMD-Spansion Patent Cross-License Agreement,
dated as of December 21, 2005, by and between AMD and Spansion.

 

1.1.7 “Amended and Restated Fujitsu-Spansion Patent Cross-License Agreement”
shall mean that Amended and Restated Fujitsu-Spansion Patent Cross-License
Agreement, dated as of December 21, 2005, by and between Fujitsu and Spansion.

 

1.1.8 “AMD” has the meaning set forth in the first paragraph of this Agreement.

 

1.1.9 “AMD Flash Memory Business” means the research and development,
manufacture, marketing, distribution, promotion and sale of Stand-Alone NVM
Products (excluding distribution and sales-related activities) by AMD and its
Affiliates.

 

1.1.10 “AMD Investments” has the meaning set forth in the first paragraph of
this Agreement.

 

1.1.11 “Assigned Patent Rights” means the STI Patent Rights and the Spansion
Patent Rights.

 

1.1.12 “Assigned Trademark Rights” means (a) the Trademarks set forth in
Schedule 1.1.12, (b) the registrations of, and applications for, such Trademarks
set forth in Schedule 1.1.12, and the right to apply for and prosecute any of
such applications, (c) all goodwill associated with such Trademarks, and (d) all
rights and causes of action for past, present and future infringement of the
Trademarks set forth in Schedule 1.1.12.

 

1.1.13 “Background IP Right” means any Intellectual Property Right which is (a)
owned by Fujitsu or any of its Subsidiaries as of the Effective Date or (b)
conceived, developed, written, or otherwise created (other than by Seconded
Employees) or acquired by Fujitsu or any of its Subsidiaries on or after the
Effective Date.

 

1.1.14 “Coatue” means Coatue Corporation, a Delaware corporation.

 

1.1.15 “Certificate of Incorporation” means the Certificate of Incorporation of
Spansion, as of the Amendment Date.

 

1.1.16 “Conditional Patent Rights” means rights under one or more of (a) the
Patents and applications for Patents set forth in Schedule 1.1.16, (b) any
Patents that may issue from the applications for Patents described in subsection
(a) above, (c) any divisionals, continuations, continuations-in-part, results of
reexamination, substitutions, reissues,

 

2



--------------------------------------------------------------------------------

extensions and renewals of the Patents and applications for Patents described in
subsections (a) and (b) above, whether or not in existence as of the Amendment
Date, or (d) any foreign counterparts to the Patents and applications for
Patents described in this Section 1.1.16, as determined by Fujitsu and STI
pursuant to Section 2.4.

 

1.1.17 “Confidential Information” means all proprietary or nonpublic information
and materials of Discloser that (a) are provided to or otherwise obtained by
Recipient as described in Section 9.1, and (b) are either (i) marked or
otherwise designated as “proprietary” or “confidential” or (ii) provided to or
otherwise obtained by Recipient under circumstances reasonably indicating that
they constitute confidential and proprietary information of Discloser.
Notwithstanding the foregoing, Confidential Information will not include
information or materials that: (A) were already known by Recipient, other than
under an obligation of confidentiality to Discloser or any other Person, at the
time they were provided to or otherwise obtained by Recipient from Discloser
hereunder, as evidenced by Recipient’s tangible (including written or
electronic) records in existence at such time; (B) were generally available to
the public or otherwise part of the public domain at the time they were provided
to or otherwise obtained by Recipient hereunder; (C) became generally available
to the public or otherwise part of the public domain after they were provided to
or otherwise obtained by Recipient hereunder, other than through any act or
omission of Recipient in breach of this Agreement; (D) were subsequently
lawfully disclosed to Recipient by a Person other than Discloser not subject to
any duty of confidentiality with respect thereto; (E) were developed by
Recipient without reference to any Confidential Information of Discloser, as
evidenced by Recipient’s tangible (including written or electronic) records in
existence at such time; or (F) constitute Parent Confidential Information or
Spansion Technology.

 

1.1.18 “Contributed Entities” means (a) with respect to Fujitsu, Fujitsu AMD
Semiconductor Limited, a Japanese corporation now named Spansion Japan
(“Spansion Japan”) and Fujitsu Microelectronics (Malaysia) Sdn. Bhd., a company
organized under the laws of Malaysia, and (b) with respect to AMD and AMD
Investments, Spansion Japan, FASL (Penang) Sdn. Bhd., a company organized under
the laws of Malaysia, AMD Holdings (Singapore) Pte. Ltd., a company organized
under the laws of Singapore, AMD (Thailand) Limited, a company organized under
the laws of Thailand, and Advanced Micro Devices (Suzhou) Limited, a company
organized under the laws of China and a wholly-owned Subsidiary of AMD Holdings
(Singapore) Pte. Ltd.

 

1.1.19 “Contributed Entity Other IP Rights” means Other IP Rights that, as of
the Effective Date, are owned in whole or in part by any Contributed Entities.

 

1.1.20 “Contributing Party” and “Contributing Parties” have the respective
meanings set forth in the first paragraph of this Agreement.

 

1.1.21 “Contribution Agreement” means that certain Contribution Agreement, dated
June 30, 2003, by and among AMD, AMD Investments, Fujitsu, FMH and LLC.

 

1.1.22 “Control” (including “Controlled,” “Controlling” and other forms
thereof), with respect to a Person, means beneficial ownership, directly or
indirectly, of securities representing more than fifty percent (50%) of the
power to elect such Person’s board of directors or other managing authority, or
in the case of a non-corporate Person, equivalent interests. In no case shall
Fujitsu’s Class D shares of Spansion be considered securities entitled to vote
for the election of Spansion’s board of directors or other managing authority
for purposes of this definition.

 

3



--------------------------------------------------------------------------------

1.1.23 “Copyrights” means all copyrights and all other rights arising under
common law, state law, federal law or laws of foreign countries or jurisdictions
therein corresponding to works of authorship and other copyrightable works,
whether published or unpublished, including rights to prepare, reproduce,
perform, display and distribute copyrighted works and copies, compilations and
derivative works thereof, and including all Moral Rights.

 

1.1.24 “Development” means any Intellectual Property Right or Technology
conceived, developed, written, or otherwise created by Seconded Employees,
whether solely or jointly with others, after the Effective Date and during the
applicable Secondment Period (as defined in the Fujitsu Secondment Agreement),
expressly excluding Background IP Rights.

 

1.1.25 “Discloser” has the meaning set forth in Section 9.1.

 

1.1.26 “Disclosing Parent” has the meaning set forth in Section 9.2.

 

1.1.27 “Effective Date” has the meaning set forth in the first paragraph of this
Agreement.

 

1.1.28 “Existing Product” of a Person, as of a certain date, means a Licensed
Product developed by or for such Person and being made (or have made) and
offered for sale by such Person on or prior to such date.

 

1.1.29 “Flash Memory Business” of a Parent means, as applicable, either the AMD
Flash Memory Business or the Fujitsu Flash Memory Business. “Flash Memory
Business” of AMD Investments means the AMD Flash Memory Business.

 

1.1.30 “FMH” means Fujitsu Microelectronics Holding, Inc., a Delaware
corporation, a wholly owned subsidiary of Fujitsu.

 

1.1.31 “Fujitsu” has the meaning set forth in the first paragraph of this
Agreement.

 

1.1.32 “Fujitsu Flash Memory Business” means the research and development,
manufacture, marketing, distribution, promotion and sale of Stand-Alone NVM
Products (excluding (i) Ferro-electric non-volatile memory technology and
products and (ii) distribution and sales-related activities) by Fujitsu and its
Affiliates.

 

1.1.33 “Fujitsu Secondment Agreement” shall mean that Fujitsu Secondment and
Transfer Agreement, dated as of June 30, 2003, between Fujitsu and LLC, as
amended.

 

1.1.34 “Governmental Authority” means any foreign, domestic, national, federal,
territorial, state or local governmental authority, quasi-governmental
authority, instrumentality, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.

 

4



--------------------------------------------------------------------------------

1.1.35 “Immunized Products” has the meaning set forth in Section 2.3.

 

1.1.36 “Intellectual Property Rights” means, collectively, (a) Patents, Trade
Secrets, Copyrights, Trademarks, mask work rights, industrial design rights, and
all other intellectual property rights and proprietary rights, whether arising
under common law, state law, federal law or laws of foreign countries or
jurisdictions therein, (b) all registrations and applications for registration
of any of the rights described in subsection (a) above, and (c) all rights to
apply for or register any of the rights described in subsection (a) above.

 

1.1.37 “Liability” means, with respect to a Person, any liability, indebtedness,
expense, guaranty, endorsement or obligation of or by such Person of any kind,
character or description, whether known or unknown, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, secured or unsecured, joint or
several, due or to become due, vested or unvested, executory, determined,
determinable or otherwise and whether or not the same is required to be accrued
on the financial statements of such Person.

 

1.1.38 “Licensed Parent Software” means the software set forth in Schedule
1.1.38.

 

1.1.39 “Licensed Product” has the meaning set forth in the Amended and Restated
Fujitsu-Spansion Patent Cross-License Agreement.

 

1.1.40 “LLC” has the meaning set forth in the recitals of this Agreement.

 

1.1.41 “Losses” means any and all costs, losses, taxes, Liabilities, damages,
lawsuits, deficiencies, claims, demands, and expenses (whether or not arising
out of third-party claims), including, without limitation, interest, penalties,
costs of mitigation or remediation, reasonable attorneys’ fees and all amounts
paid in investigation, defense or settlement of any of the foregoing.

 

1.1.42 “Material Adverse Effect” means any facts and circumstances that would
result in a material adverse effect on the business, operations, affairs,
financial condition, results of operations, assets, Liabilities, reserves or any
other aspect of a Person, taken as a whole, assuming consummation of the
transactions contemplated hereby.

 

1.1.43 “Moral Rights” means any right to claim authorship of a work, any right
to object to any distortion or other modification of a work, and any similar
right, existing under common law, state law, federal law or laws of foreign
countries or jurisdictions therein.

 

1.1.44 “Non-Competition Agreement” means that certain Amended and Restated
Non-Competition Agreement means dated as of December 21, 2005 among Spansion,
AMD, AMD Investments and Fujitsu.

 

1.1.45 “Non-Provider Party,” with respect to any particular Technology or
Intellectual Property Right, means any Contributing Party that is not a Provider
Party with respect to such Technology or Intellectual Property Right.

 

1.1.46 “NVM” means a non-volatile memory device wherein information stored in a
memory cell is maintained without power consumption and the write time
(including erase time if there is an erase operation prior to a write operation)
exceeds the read time, allowing the device to function primarily as a reading
device.

 

5



--------------------------------------------------------------------------------

1.1.47 “Offering Documents” means the agreements set forth on Schedule 1.1.47.

 

1.1.48 “Other IP Rights” means all Intellectual Property Rights, excluding
Patents and Trademarks, all registrations and applications for registration of
Patents and Trademarks, and all rights to apply for or register Patents and
Trademarks.

 

1.1.49 “Owner Party,” with respect to any Shared Other IP Right or Shared
Patent, means each of (a) STI, (b) Fujitsu, if Fujitsu is a Provider Party with
respect to such Shared Other IP Right or Shared Patent, and (c) AMD, if AMD
Investments is a Provider Party with respect to such Shared Other IP Right or
Shared Patent.

 

1.1.50 “Parent” and “Parents” have the respective meanings set forth in the
first paragraph of this Agreement.

 

1.1.51 “Parent Confidential Information” means all proprietary or nonpublic
information and materials of Disclosing Parent that (a) are provided to or
otherwise obtained by Spansion or any its Subsidiaries (collectively, “Spansion
for purposes of this Section 1.1.51), (b) are subsequently provided to or
otherwise obtained by Receiving Parent from Spansion, and (c) are either (i)
marked or otherwise designated as “proprietary” or “confidential” or (ii)
provided to or otherwise obtained by Receiving Parent under circumstances
reasonably indicating that they constitute confidential and proprietary
information of Disclosing Parent. Notwithstanding the foregoing, Parent
Confidential Information will not include information or materials that: (A)
were already known by Receiving Parent, other than under an obligation of
confidentiality to Disclosing Parent, Spansion or any other Person, at the time
they were provided to or otherwise obtained by Receiving Parent from Spansion
hereunder, as evidenced by Receiving Parent’s tangible (including written or
electronic) records in existence at such time; (B) were generally available to
the public or otherwise part of the public domain at the time they were provided
to or otherwise obtained by Receiving Parent hereunder; (C) became generally
available to the public or otherwise part of the public domain after they were
provided to or otherwise obtained by Receiving Parent hereunder, other than
through any act or omission of Receiving Parent in breach of this Agreement; (D)
were subsequently lawfully disclosed to Receiving Parent by a Person other than
Disclosing Parent or Spansion not subject to any duty of confidentiality with
respect thereto; (E) were developed by Receiving Parent without reference to any
Parent Confidential Information of Disclosing Parent, as evidenced by Receiving
Parent’s tangible (including written or electronic) records in existence at such
time; or (F) constitute Spansion Technology.

 

1.1.52 “Party” and “Parties” have the respective meanings set forth in the first
paragraph of this Agreement.

 

1.1.53 “Patents” mean all classes or types of patents (including design patents)
and utility models of all countries of the world.

 

1.1.54 “Pending Product” of a Person, as of a certain date, means a Licensed
Product developed by or for such Person that such Person reasonably expects to
tapeout within eighteen (18) months of such date (as specified in a then-current
written product roadmap as of such date) and that such Person reasonably expects
to make (or have made) and sell commencing reasonably promptly thereafter.

 

6



--------------------------------------------------------------------------------

1.1.55 “Person” means any person or entity, whether an individual, trustee,
corporation, partnership, limited partnership, limited liability company, trust,
unincorporated organization, business association, firm, joint venture, other
legal entity or Governmental Authority.

 

1.1.56 “Provider Party” means (a) with respect to any Shared Other IP Right and
any Shared Patent that may issue with respect thereto, any Contributing Party
that owns, or any of whose Subsidiaries (or Affiliates, where such Contributing
Party is AMD Investments) owns, in whole or in part, such Shared Other IP Right
immediately prior to the Effective Date, (b) with respect to any Licensed Parent
Software, each Parent that owns, or any of whose Subsidiaries owns, in whole or
in part, such Licensed Parent Software immediately prior to the Effective Date,
(c) with respect to any Third Party Other IP Right, each Parent that has been
granted, or any of whose Subsidiaries has been granted, a license by a Third
Party of such Third Party Other IP Right in effect as of the Effective Date, and
(d) with respect to any Assigned Patent Rights, each of AMD Investments and
Fujitsu.

 

1.1.57 “Receiving Parent” has the meaning set forth in Section 9.2.

 

1.1.58 “Recipient” has the meaning set forth in Section 9.1.

 

1.1.59 “Residual Information” means (a) with respect to Confidential
Information, information in non-tangible form which may be incidentally retained
in the unaided memory of Recipient’s personnel having had access to the
Confidential Information of Discloser, and which such personnel cannot identify
as Confidential Information of Discloser, and (b) with respect to Parent
Confidential Information, information in non-tangible form which may be
incidentally retained in the unaided memory of Receiving Parent’s personnel
having had access to the Parent Confidential Information of Disclosing Parent,
and which such personnel cannot identify as Parent Confidential Information of
Disclosing Parent. Such personnel’s memory is “unaided” if the personnel have
not intentionally memorized any Confidential Information of Discloser or Parent
Confidential Information of Disclosing Parent, as applicable.

 

1.1.60 “Seconded Employee” shall mean any employee that is a Seconded Employee,
Seconded Expatriate Employee, or deemed Seconded Expatriate Employee under the
terms of the Fujitsu Secondment Agreement.

 

1.1.61 “Semiconductor Group” with respect to a Parent, means the internal group
or other organization of such Parent having as its primary activities the
research and development and making of Semiconductor Products for, and selling
of Semiconductor Products to, the semiconductor merchant market. The Fujitsu
Semiconductor Group currently consists of (and is limited to) the Electronic
Devices Group of Fujitsu. The AMD Semiconductor Group currently consists of AMD
in its entirety.

 

1.1.62 “Semiconductor Product” has the meaning set forth in the Amended and
Restated Fujitsu-Spansion Patent Cross-License Agreement.

 

1.1.63 “Shared Other IP Rights” means all Other IP Rights in the Shared
Technology that, immediately prior to the Effective Date, are owned in whole or
in part by a

 

7



--------------------------------------------------------------------------------

Parent (and/or any of its Subsidiaries) or AMD Investments (and/or any of its
Subsidiaries), but excluding any Contributed Entity Other IP Rights.
Notwithstanding the foregoing, Shared Other IP Rights will not include any
Assigned Patent Rights or Assigned Trademark Rights.

 

1.1.64 “Shared Patents” has the meaning set forth in Section 4.1.

 

1.1.65 “Shared Technology” means all Technology that has been used, is in use or
is planned to be used by any Contributed Entity or any other portion of the
Flash Memory Business of a Parent, but excluding all Licensed Parent Software
and the software set forth in Schedule 1.1.65.

 

1.1.66 “Software License Terms” means the terms and conditions set forth in
Schedule 1.1.38.

 

1.1.67 “Spansion” has the meaning set forth in the first paragraph of this
Agreement.

 

1.1.68 “Spansion Japan” has the meaning set forth in Section 1.1.18.

 

1.1.69 “Spansion Non-Process Technology” means Spansion Technology other than
Spansion Technology that is related to (a) processes for designing and/or making
Licensed Products, including equipment used therefor, (b) materials comprising
or used in the manufacturing of Licensed Products, or (c) structures for the
arrangement or interrelationship of regions, layers, electrodes or contacts of
Licensed Products.

 

1.1.70 “Spansion Patent Rights” means (a) the Patents and applications for
Patents set forth in Schedule 1.1.70, (b) any applications for Patents that may
be filed on or after the Effective Date based on the invention disclosures set
forth in Schedule 1.1.70, if any, (c) any Patents that may issue from the
applications for Patents described in subsections (a) and (b) above, (d) any
divisionals, continuations, continuations-in-part, results of reexamination,
substitutions, reissues, extensions and renewals of the Patents and applications
for Patents described in subsections (a), (b) and (c) above, whether or not in
existence as of the Effective Date, (e) the right to apply for and prosecute any
of the applications for Patents described in subsections (a), (b) and (d) above,
(f) all foreign counterparts to the Patents and applications for Patents
described in this Section 1.1.70, and (g) all rights and causes of action for
past, present and future infringement of Patents set forth in Schedule 1.1.70.

 

1.1.71 “Spansion Technology” means all Technology in which any Other IP Rights
are owned, on or after the Effective Date, in whole or in part by Spansion or
any of its Subsidiaries.

 

1.1.72 “Spansion Technology Delivery Date” has the meaning set forth in Section
5.3.

 

1.1.73 “Stand-Alone NVM Product” means a semiconductor product (including a
single chip or a multiple chip or system product) containing NVM dedicated to
data storage wherein all circuitry (including logic circuitry) contained therein
is solely to accept, store, retrieve or access information or instructions and
cannot manipulate such information or execute instructions.

 

8



--------------------------------------------------------------------------------

1.1.74 “STI” has the meaning set forth in the first paragraph of this Agreement.

 

1.1.75 “STI Patent Rights” means (a) the Patents and applications for Patents
set forth in Schedule 1.1.75, (b) any applications for Patents that may be filed
on or after the Effective Date based on the invention disclosures set forth in
Schedule 1.1.75, if any, (c) any Patents that may issue from the applications
for Patents described in subsections (a) and (b) above, (d) any divisionals,
continuations, continuations-in-part, results of reexamination, substitutions,
reissues, extensions and renewals of the Patents and applications for Patents
described in subsections (a), (b) and (c) above, whether or not in existence as
of the Effective Date, (e) the right to apply for and prosecute any of the
applications for Patents described in subsections (a), (b) and (d) above, (f)
all foreign counterparts to the Patents and applications for Patents described
in this Section 1.1.75, and (g) all rights and causes of action for past,
present and future infringement of Patents set forth in Schedule 1.1.75.

 

1.1.76 “Subsidiary” of any Party means any other Person that is Controlled by
such Party, but such other Person shall be deemed to be a Subsidiary only so
long as such Control exists. Notwithstanding the foregoing, the following
entities shall not be deemed a Subsidiary of either Fujitsu or AMD: Spansion,
any Subsidiaries of Spansion, or any Contributed Entities. For purposes of
clarification, as of the Effective Date, the Contributed Entities shall be
deemed Subsidiaries of Spansion and, as of the Amendment Date, the Contributed
Entities and STI shall be deemed Subsidiaries of Spansion

 

1.1.77 “Successor Product” means a subsequent or follow-on version of an
Acquired Party Covered Product or Acquirer Competitive Product that is based on
substantially the same technology (including “process shrinks” of such products
and other incremental improvements thereto) as such Acquired Party Covered
Product or Acquirer Competitive Product, without the benefit of fundamental
advances in design, and that is intended to replace such Acquired Party Covered
Product or Acquirer Competitive Product and to be used in the same type of
application (e.g., personal computer, mobile phone, etc.).

 

1.1.78 “Technology” means all computer software (in source code or object code
form), documentation, works of authorship, mask works, know-how, data and data
bases, formulas, algorithms, processes, inventions and discoveries (whether or
not patented), ideas, concepts, techniques, methods, content, technical
information, engineering, production and other designs, drawings, schematics,
specifications, confidential information, and all other information, technology
and materials, tangible or otherwise.

 

1.1.79 “Termination Agreement” means that certain Termination Agreement entered
into as of June 30, 2003 by and among Parent, AMD, and Fujitsu AMD Semiconductor
Limited (now Spansion Japan).

 

1.1.80 “Third Party” means any Person other than the Parties and their
Subsidiaries.

 

1.1.81 “Third Party Other IP Rights” means (a) with respect to AMD and /or AMD
Investments, all Other IP Rights in the Shared Technology that are licensed to
AMD and/or AMD Investments by one or more Third Parties as of the Amendment
Date, and (b) with respect to Fujitsu, all Other IP Rights in the Shared
Technology that are licensed to Fujitsu by one or more Third Parties in the
Shared Technology listed on Schedule 1.1.81.

 

9



--------------------------------------------------------------------------------

1.1.82 “Trademarks” means all rights in trademarks, service marks, trade names,
trade designations, trade dress and domain names and associated goodwill arising
under common law, state law, federal law or laws of foreign countries or
jurisdictions therein.

 

1.1.83 “Trade Secrets” means trade secrets and any other rights under any law
(including common law, state law, federal law or laws of foreign countries or
jurisdictions therein) in know-how and confidential and proprietary information
that provides the owner thereof with advantages over its competitors that do not
know or use such know-how or information.

 

1.1.84 “Transaction Document” has the meaning set forth in the Contribution
Agreement.

 

1.2 Interpretation.

 

1.2.1 Certain Terms. The words “hereof,” “herein,” “hereunder” and similar words
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” is not limited and means “including without
limitation.” The words “make” and “have made” include the acts of developing,
assembling, packaging and/or testing.

 

1.2.2 Section References; Titles and Subtitles. Unless otherwise noted, all
references to Sections and Schedules herein are to Sections and Schedules of
this Agreement. The titles, captions and headings of this Agreement are inserted
for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.

 

1.2.3 Reference to Persons, Agreements, Statutes. Unless otherwise expressly
provided herein, (a) references to a Person include its successors and permitted
assigns, (b) references to agreements (including this Agreement) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements and other modifications thereto or supplements thereof and (c)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.

 

2. TRANSFER OF IP RIGHTS TO SPANSION

 

2.1 STI Patent Rights. Effective as of the Effective Date, each Contributing
Party hereby assigns, transfers and conveys to STI such Contributing Party’s
entire right, title and interest in and to the STI Patent Rights, subject to (a)
any rights, licenses or immunities relating to the STI Patent Rights that have
been granted to any Persons prior to the Effective Date, and (b) retention and
reservation by each Parent for itself, its successors and assigns (and STI
hereby grants to each Parent, its successors and assigns) a non-exclusive,
perpetual, irrevocable, royalty-free, worldwide right and license under the STI
Patent Rights to (i) make, have made, use, sell, offer to sell, lease, import
and otherwise dispose of any products and to use and practice any invention,
process, art or method for any purpose, and (ii) grant sublicenses of any of the
foregoing rights and licenses to (A) Subsidiaries and Affiliates of such Parent
and (B) a successor-in-interest to such Parent’s Semiconductor Group.

 

10



--------------------------------------------------------------------------------

2.2 Spansion Patent Rights. Effective as of the Amendment Date, each
Contributing Party hereby assigns, transfers and conveys to Spansion such
Contributing Party’s entire right, title and interest in and to the Spansion
Patent Rights, subject to (a) any rights, licenses or immunities relating to the
Spansion Patent Rights that have been granted to any Persons prior to the
Amendment Date, and (b) retention and reservation by each Parent for itself, its
successors and assigns (and Spansion hereby grants to each Parent, its
successors and assigns) a non-exclusive, perpetual, irrevocable, royalty-free,
worldwide right and license under the Spansion Patent Rights to (i) make, have
made, use, sell, offer to sell, lease, import and otherwise dispose of any
products and to use and practice any invention, process, art or method for any
purpose, and (ii) grant sublicenses of any of the foregoing rights and licenses
to (A) Subsidiaries and Affiliates of such Parent and (B) a
successor-in-interest to such Parent’s Semiconductor Group.

 

2.3 Immunity. The rights and licenses retained and reserved by Parents (and
granted to Parents by STI and Spansion) pursuant to Sections 2.1 and 2.2, and
any sublicenses granted by Parents pursuant to Sections 2.1 and 2.2, shall
include immunity for (and STI and Spansion hereby covenant not to sue) the
resellers, distributors, users and other customers, direct or indirect, of any
products made, imported, sold, offered for sale, leased or otherwise disposed of
by or for or on behalf of Parents and such sublicensees as set forth herein
(“Immunized Products”) (whether such Immunized Products are used, imported,
sold, offered for sale, leased or otherwise disposed of alone or in combination
with other products or services, although such immunity will not extend to any
such combinations or parts of such other products or services other than the
Immunized Products).

 

2.4 Conditional Patent Rights. In the event (i) a claim of patent infringement
is brought against Spansion or STI in any judicial tribunal by a bona fide Third
Party (“Third Party Claim”), and (ii) STI promptly notifies Fujitsu in writing
of (a) such Third Party Claim, (b) STI’s desire to obtain Conditional Patent
Rights to use in responding to such Third Party Claim, and (c) STI’s good faith
belief that (I) there are no patents in its patent portfolio on which to base a
claim or counterclaim against such Third Party for patent infringement in any
jurisdiction at the time such Third Party Claim is brought, (II) such Third
Party Claim will have a material adverse effect on STI’s Flash Memory Business,
and (III) one or more of the patents listed on Schedule 1.1.16 is a patent on
which a non-frivolous counterclaim against such Third Party for patent
infringement may be based and obtaining rights under such patent (which could
include rights to grant sublicenses under such patents or enforce such patents)
will help STI minimize, to the extent reasonably possible, any Losses of STI,
then STI and Fujitsu shall first meet and discuss in good faith how to maximize
STI and Fujitsu’s respective interests and any terms and conditions in
connection with any grant of Conditional Patent Rights to STI prior to any grant
of Conditional Patent Rights by Fujitsu to STI. Fujitsu shall have the right to
reject STI’s request if Fujitsu has a good faith belief that a grant to STI of
Conditional Patent Rights may have an adverse effect on Fujitsu business
interests at the time of STI’s request or thereafter. Any use by STI against
such Third Party of such Conditional Patent Rights shall be solely for the
purpose of defense against and/or settlement of the Third Party Claim. Any
extension of Conditional Patent Rights to STI by Fujitsu and to such Third Party
by STI (including in the form of a release, license, or covenant not to sue)
shall also be set forth in a written agreement or agreements that (A) is in a
form reasonably acceptable to Fujitsu (such acceptance not to be unreasonably
withheld),

 

11



--------------------------------------------------------------------------------

(B) contains terms and conditions deemed necessary by Fujitsu to protect its
interests, such as the terms set forth in Sections 7.2, 8 and 10.1.1 through
10.1.5 of the Fujitsu-Spansion Patent Cross-License Agreement, royalty
obligations, releases and grants of rights to Fujitsu, restrictions on
assignment, loss of rights on change of control, and the like, (C) provides that
any rights granted to the Third Party are subject to the terms and conditions of
this Agreement and that Fujitsu is an express third party beneficiary under such
license agreement and shall have rights to terminate and enforce such license
agreement against such Third Party to the same extent as STI itself, and (D)
does not permit any further sublicensing by any Third Party licensee. Without
limiting any of the foregoing, all rights and remedies available under law for
breach of any such agreement between Fujitsu and STI shall be available to
Fujitsu, including the right to terminate any such agreement. Fujitsu’s
obligations under this Section 2.4 and STI’s rights under any agreement relating
to Conditional Patent Rights shall terminate when the Third Party Claim is
dismissed, withdrawn or terminated, without STI exercising any of the
Conditional Patent Rights granted by Fujitsu. Notwithstanding anything to the
contrary in this Section 2.4, the parties agree that it is their intention that,
should a mutual agreement be made between Fujitsu and STI under which STI
obtains Conditional Patent Rights for use with respect to a Third Party Claim,
Fujitsu’s grant of rights to STI will be sufficient to allow STI to enforce such
Conditional Patent Rights against such Third Party in response to such Third
Party Claim. Fujitsu makes no commitment hereunder to assign any patent to STI
or initiate or join any litigation under any circumstances. Fujitsu’s
obligations under this Section 2.4 shall be effective until earlier of (x) the
second anniversary of the date of filing of the Certificate of Incorporation, or
(y) the date that the Board of Spansion sets for conversion of the Class D
Common Stock following a determination that such conversion is in the best
interest of Spansion pursuant to Section 3(ii) of the Certificate of
Incorporation, and (z) any Third Party taking Control of Spansion.

 

2.5 Assigned Trademark Rights. Effective as of the Effective Date, each
Contributing Party hereby assigns, transfers and conveys to STI such
Contributing Party’s entire right, title and interest in and to the Assigned
Trademark Rights, subject to any licenses or other rights in or to the Assigned
Trademark Rights that have been granted to any Persons prior to the Effective
Date. In addition, STI shall have the right to continue using the part numbers
and project names (i.e., pre-release product designations) used in connection
with the products of the Flash Memory Businesses of the Contributing Parties.

 

2.6 Shared Other IP Rights.

 

2.6.1 Subject to Section 2.6.3, with respect to each Shared Other IP Right,
effective as of the Effective Date, Fujitsu hereby assigns, transfers and
conveys to STI (and agrees to cause its Subsidiaries to assign, transfer and
convey to STI) an equal, undivided, joint interest in and to all of Fujitsu’s
and its Subsidiaries’ right, title and interest in such Shared Other IP Right.

 

2.6.2 Subject to Section 2.6.3, with respect to each Shared Other IP Right,
effective as of the Effective Date, AMD Investments hereby assigns, transfers
and conveys to STI its entire right, title and interest in and to such Shared
Other IP Right.

 

2.6.3 With respect to any Shared Other IP Rights that are owned jointly by both
(a) AMD Investments and/or any of its Subsidiaries or Affiliates on the one
hand, and (b) Fujitsu and/or any of its Subsidiaries on the other hand,
effective as of the Effective Date, each Contributing Party hereby assigns,
transfers and conveys (and agrees to cause its Subsidiaries to assign, transfer
and convey) to STI a sufficient interest in and to all of such

 

12



--------------------------------------------------------------------------------

Contributing Party’s and its Subsidiaries’ right, title and interest in such
Shared Other IP Rights such that, following such assignments, transfers and
conveyances, each of AMD (collectively with its Subsidiaries), Fujitsu
(collectively with its Subsidiaries) and STI owns an equal, undivided, joint
interest in and to all right, title and interest in such Shared Other IP Rights.

 

2.6.4 The Parties acknowledge and agree that it is the intent of the Parties
that as of the Effective Date, STI will have a joint ownership interest in all
Shared Other IP Rights that, immediately prior to the Effective Date, are owned
in whole or in part by AMD and/or any of its Subsidiaries.

 

2.7 Contributed Entity Other IP Rights. Each of Fujitsu, AMD and AMD Investments
hereby consents (and agrees to consent), effective as of the Effective Date, to
the assignment to STI of any Contributed Entity’s ownership interest in
Contributed Entity Other IP Rights.

 

2.8 Licensed Parent Software. Subject to the Software License Terms, each Parent
hereby grants, effective as of the Effective Date, to STI a non-exclusive and
non-transferable license, under its Other IP Rights, to use internally the
Licensed Parent Software for which such Parent is Provider Party.

 

2.9 Third Party Other IP Rights.

 

2.9.1 Fujitsu. With respect to each Third Party Other IP Right listed on
Schedule 2.9.1, Fujitsu shall, subject to Section 2.9.3, for six (6) months
following the Amendment Date, use commercially reasonable efforts (and shall
cause any of its Subsidiaries to use commercially reasonable efforts) to, as
soon as reasonably possible, either (i) assign such license to STI or (ii) grant
to STI a non-exclusive and non-transferable sublicense of the rights and
benefits received by Fujitsu or such Subsidiary, as applicable, under such
license necessary to enable STI to exploit such Third Party Other IP Right, with
STI assuming any payment obligations of Fujitsu or such Subsidiary, as
applicable, under such license corresponding to STI’s exercise of its rights
under such sublicense, or if neither subsection (i) nor (ii) above is reasonably
practicable, (iii) effect an alternative arrangement reasonably satisfactory to
STI under which STI, from and after the Amendment Date, would obtain the rights
and benefits and assume the costs, liabilities and burdens with respect to such
licenses. Such arrangements could include the design, development,
manufacturing, marketing, sales or other distribution of STI products and
services by Fujitsu and/or its Subsidiaries. During the six (6) months following
the Amendment Date, Fujitsu shall make available to AMD reasonable information
with respect to Third Party Other IP Rights that are subject to this Section
2.9.1.

 

2.9.2 AMD. Subject to 2.9.3, with respect to each Third Party Other IP Right (a)
that is necessary for the operation of the Flash Memory Business of STI as
conducted immediately prior to the Amendment Date and (b) to which AMD or any of
its Subsidiaries has been granted a license in effect as of the Amendment Date,
AMD shall, subject to Section 2.9.3, for six (6) months following the Amendment
Date, use commercially reasonable efforts (and cause any of its Subsidiaries to
use commercially reasonable efforts) to, as soon as reasonably possible, either
(i) assign such license to STI or (ii) grant to STI a non-exclusive and
non-transferable sublicense of the rights and benefits received by AMD or such
Subsidiary, as applicable, under such license necessary to enable STI to exploit
such Third Party Other IP Right in the manner exploited by STI in the

 

13



--------------------------------------------------------------------------------

operation of its Flash Memory Business as conducted immediately prior to the
Amendment Date, with STI assuming any payment obligations of AMD or such
Subsidiary, as applicable, under such license corresponding to STI’s exercise of
its rights under such sublicense, or if neither subsection (i) nor (ii) above is
reasonably practicable, (iii) effect an alternative arrangement reasonably
satisfactory to STI under which STI, from and after the Amendment Date, would
obtain the rights and benefits and assume the costs, liabilities and burdens
with respect to such licenses. Such arrangements could include the design,
development, manufacturing, marketing, sales or other distribution of STI
products and services by AMD and/or its Subsidiaries. During the six (6) months
following the Amendment Date, AMD shall make available to Fujitsu reasonable
information with respect to Third Party Other IP Rights that are subject to this
Section 2.9.2.

 

2.9.3 Limitations. Sections 2.9.1 and 2.9.2 shall not apply to any Third Party
Other IP Rights to which any ownership interest is assigned to Spansion or STI
elsewhere in this Agreement, and no Parent shall be obligated to undertake any
assignment, sublicense or other activity described in Sections 2.9.1 and 2.9.2
if such assignment, sublicense or other activity would result in the payment of
royalties or other consideration to Third Parties (unless STI undertakes to pay
directly or to reimburse such Parent for any such royalties or other
consideration) or would, in such Parent’s reasonable judgment, have a material
adverse effect on the business of such Parent or any of its Subsidiaries.

 

2.9.4 After Six-Month Period. Without limiting or affecting any other provision
in this Section 2.9, each Parent agrees that if STI shall submit a request for a
license, sublicense or other arrangement with respect to a Third Party Other IP
Right as provided in Sections 2.9.1 or 2.9.2 after the expiration of the
six-month period referenced therein, such Parent shall consider the request;
provided, however, that such request can be denied by Parent in its sole and
absolute discretion.

 

2.10 Delivery of Technology. Each Contributing Party shall, upon the Amendment
Date, deliver (if not already delivered to LLC pursuant to the terms of the
IPCAAMA) to STI tangible (including machine-readable, as appropriate)
embodiments of all Shared Technology and Licensed Parent Software in its
possession through the transfer of facilities, personal property contained
therein and employees. Without limiting the generality of the foregoing, (a)
with respect to any such tangible embodiment in a Contributing Party’s
possession that, through inadvertence or for any other reason, is not delivered
by such Contributing Party through the transfer of facilities, personal property
contained therein and employees, such Contributing Party shall promptly deliver,
at no charge, such tangible embodiment following the Amendment Date to a
location reasonably designated by STI, and (b) with respect to any such tangible
embodiment provided by a Contributing Party to STI for which, through
inadvertence or for any other reason, such Contributing Party fails to retain a
complete copy, STI shall promptly deliver, at no charge, a complete copy of such
tangible embodiment following the Amendment Date to a location reasonably
designated by such Contributing Party. If STI discovers that it erroneously
received materials that are outside the scope of this Agreement, STI shall
either destroy or return (as reasonably determined by the Contributing Party
that provided such materials), at no charge, all such materials to such
Contributing Party promptly upon becoming aware of such fact. If a Contributing
Party discovers any tangible embodiment of Shared Technology or Licensed Parent
Software in its possession that was required to be, but was not, delivered to
STI, such Contributing Party shall promptly inform STI of any such error and
promptly deliver, at no charge, such tangible embodiment to a location
reasonably designated by STI. If STI discovers that it did not

 

14



--------------------------------------------------------------------------------

receive from a Contributing Party any tangible embodiment of Shared Technology
or Licensed Parent Software that was required to be delivered by such
Contributing Party, such Contributing Party shall promptly deliver, at no
charge, such tangible embodiment (to the extent that such Contributing Party
finds such tangible embodiment after using commercially reasonable efforts to
locate them) to a location reasonably designated by STI upon receiving written
notice thereof from STI. The obligations of such Contributing Party under this
Section 2.10 shall terminate upon the expiration of the six-month period
following the Amendment Date. Without limiting or affecting any other provision
in this Section 2.10, each Contributing Party agrees that if STI shall submit a
request for a tangible embodiment with respect to Shared Technology or Licensed
Parent Software as provided in Sections 2.10 after the expiration of the
six-month period, such Contributing Party shall consider the request; provided,
however, that such request can be denied by Parent in its sole and absolute
discretion.

 

3. RIGHTS OF JOINT OWNERS

 

3.1 Right to Use. With respect to each Shared Other IP Right and Shared Patent,
each Owner Party shall have the right to use such Shared Other IP Right or
Shared Patent for any internal purposes.

 

3.2 Right to License. Subject to Section 6, with respect to each Shared Other IP
Right and Shared Patent, STI (only with Spansion’s approval and subject to the
provisions of Section 2.11 and Schedule 2.11 of the Bylaws of Spansion) and each
other Owner Party shall have the right to license, and each Owner Party hereby
consents to such licensing of, such Shared Other IP Right or Shared Patent to
Third Parties (a) without restriction, except that no such license of a Shared
Other IP Right, if granted by an Owner Party, shall permit any Third Party to
engage in any activities that, if engaged in by such Owner Party, would
constitute a breach of such Owner Party’s (or, in the case of STI, Spansion’s)
non-competition obligations in Section 2 or 3 (as applicable) of the
Non-Competition Agreement, and (b) without accounting to any other Owner Party
unless otherwise mutually agreed upon in writing.

 

3.3 Right to Transfer. STI shall have the right to assign its ownership interest
in Assigned Patent Rights and Assigned Trademark Rights, only with Spansion’s
approval and subject to the provisions of Section 2.11 and Schedule 2.11 of the
Bylaws of Spansion. STI (only with Spansion’s approval and subject to the
provisions of Section 2.11 and Schedule 2.11 of the Bylaws of Spansion) and each
other Owner Party shall each have the right to assign its ownership interest in
Shared Other IP Rights and Shared Patents to Third Parties without restriction
and without accounting to any other Party, provided that such Third Parties
shall receive the rights of the assigning Party, and shall be bound by the
obligations of the assigning Party, under Sections 3, 4 and 6 (as applicable)
with respect to such Shared Other IP Rights, any Shared Technology related
thereto and such Shared Patents.

 

4. COOPERATION OF THE PARTIES

 

4.1 Patents. Any Patents that may issue with respect to any Shared Other IP
Right (“Shared Patents”) shall be jointly owned by the Owner Parties of such
Shared Other IP Right, and each such Owner Party filing applications for, or
otherwise obtaining ownership of, such Shared Patents shall assign to the other
Owner Parties an equal, undivided, joint interest in and to such Shared Patents.
The Owner Parties shall cooperate in maintaining such Shared Patents and shall
equally divide the expenses thereof.

 

15



--------------------------------------------------------------------------------

4.2 Registration and Maintenance of Spansion IP. STI shall have the right to
engage AMD, Fujitsu or any of their Subsidiaries to register and enforce, solely
for the benefit of Spansion and its Subsidiaries, any Intellectual Property
Rights owned by Spansion and its Subsidiaries, provided that none of AMD,
Fujitsu or any of their Subsidiaries shall have any obligation to accept such
engagement except as otherwise provided in any other Transaction Documents or
Offering Documents. The out-of-pocket expenses reasonably incurred by AMD,
Fujitsu or any of their Subsidiaries in performing such registration and
enforcement shall be reimbursed by STI.

 

4.3 Access to Inventors. If (a) any employees of Spansion or any of its
Subsidiaries, or any Seconded Employees, are named as inventors on any Patent or
Patent application of a Parent or any of its Subsidiaries, or were otherwise
involved in or familiar with the conception, development or reduction to
practice of any Technology relating to a Patent or Patent application of a
Parent or any of its Subsidiaries, and (b) such Patent or Patent application
relates to one or more inventions conceived, developed or reduced to practice
prior to the Effective Date, then at such Parent’s request, Spansion and STI
shall cause such employees of Spansion and its Subsidiaries and such Seconded
Employees to provide such Parent and its Subsidiaries with reasonable assistance
and cooperation (which may include executing written instruments as may be
reasonably requested by such Parent and its Subsidiaries) in applying for,
prosecuting, obtaining, perfecting and enforcing such Patent or Patent
application. The out-of-pocket expenses reasonably incurred by such employees of
Spansion and its Subsidiaries and such Seconded Employees in providing such
assistance and cooperation shall be reimbursed by such Parent.

 

5. SPANSION TECHNOLOGY

 

5.1 Identification. Spansion shall identify to each Parent any Spansion
Technology in Spansion’s or any of its Subsidiaries’ possession at such Parent’s
requests, which may be made from time to time.

 

5.2 Delivery to Parents. Spansion shall deliver to each Parent any Spansion
Technology in Spansion’s or any of its Subsidiaries’ possession (excluding any
Spansion Technology with respect to which such Parent is a Provider Party) at
such Parent’s requests, which may be made from time to time, and such Parent
shall reimburse Spansion for reasonable out-of-pocket expenses incurred by
Spansion in performing such delivery. Spansion shall perform such delivery by
providing such Parent with (a) tangible (including machine-readable) embodiments
of such Spansion Technology in Spansion’s or any of its Subsidiaries’
possession, (b) training on such Spansion Technology conducted by appropriate
Spansion or Spansion Subsidiary personnel, and (c) reasonable telephone and
email access to appropriate Spansion or Spansion Subsidiary personnel for the
purpose of answering questions from, and otherwise providing support to, such
Parent’s personnel regarding such Spansion Technology. Notwithstanding anything
to the contrary, Spansion shall owe no obligations under Sections 5.1 and 5.2
(i) to any Parent during any period in which such Parent’s Aggregate Ownership
Interest is less than twelve and one-half percent (12.5%), or (ii) to the extent
that performance of such obligations would constitute a breach by Spansion of
any obligations of confidentiality owed by Spansion to a Third Party, or a
breach of any obligations of confidentiality owed by Spansion to the
non-requesting Parent that, if breached, would result in breach of an obligation
of confidentiality owed by the non-requesting Parent to a Third Party.

 

16



--------------------------------------------------------------------------------

5.3 License to Parents. Spansion and STI hereby grant (and agree to cause their
respective Subsidiaries to grant) to each Parent a non-exclusive, perpetual,
irrevocable, fully paid-up, royalty-free license to (a) prepare derivative works
of, modify, reproduce and otherwise use the Spansion Technology solely in
connection with the design, development, testing, manufacture, support, and use
of Licensed Products and (b) make, have made, sell, offer for sale and otherwise
distribute, transmit, import, and otherwise use and exploit Licensed Products
(whether alone or as incorporated into other products) based on, incorporating,
or otherwise using all or any portion of the Spansion Technology. The rights and
licenses set forth in this Section 5.3 include the right to disclose the
Spansion Technology, to the extent that such disclosure (i) is inherent in the
sale, distribution, use or other exploitation of any Licensed Products (whether
alone or as incorporated into other products) based on, incorporating, or
otherwise using all or any portion of the Spansion Technology, (ii) is
reasonably necessary or useful for use and exploitation of any such Licensed
Products, or (iii) is otherwise reasonably necessary or useful in connection
with the use or exploitation of the Spansion Technology authorized by Section
5.3. The rights and licenses set forth in this Section 5.3 also include the
right to grant sublicenses of any of the foregoing rights and licenses (A) to
Subsidiaries and Affiliates of such Parent, (B) to manufacturers, subcontractors
and other service providers for the purpose of, and to the extent necessary for,
providing services for or on behalf of such Parent and its Subsidiaries and
Affiliates (and not for the benefit of any Third Parties other than Affiliates),
and (C) otherwise reasonably necessary for the use and exploitation of Licensed
Products (whether alone or as incorporated into other products). In addition,
each Parent shall have the right to grant sublicenses of the rights and licenses
set forth in this Section 5.3 to any Third Party as part of a transfer to such
Third Party of any or all of the business or operations of such Parent’s
Semiconductor Group or any of such Parent’s Subsidiaries or Affiliates
sublicensed under this Section 5.3, provided that such sublicenses shall only
apply to Spansion Technology that has been used in the transferred business or
operations on or before the date of such transfer, and provided further that
such sublicenses, with respect to any Spansion Non-Process Technology, shall
only apply to (x) each Existing Product and Pending Product of such Parent and
its Subsidiaries and Affiliates sublicensed hereunder as of the date of such
transfer (“Acquired Party Covered Product”), (y) each Existing Product and
Pending Product of such Third Party as of the date of such transfer that would
have been in direct competition with an Acquired Party Covered Product if both
such products were offered for sale contemporaneously by different Persons
(“Acquirer Competitive Product”), and (z) Successor Products. Notwithstanding
anything to the contrary, no license or sublicense of any item of Spansion
Technology granted under this Section 5.3 shall cover any Licensed Product that
is competitive with Existing Products or Pending Products of Spansion as of the
date Spansion delivers to such Parent such item of Spansion Technology as
described in Section 5.2 (“Spansion Technology Delivery Date”), unless and until
Spansion discontinues sales of such Existing Products of Spansion that were
competitive with such Licensed Product as of such Spansion Technology Delivery
Date and Spansion discontinues sales or development (as applicable) of such
Pending Products of Spansion that were competitive with such Licensed Product as
of such Spansion Technology Delivery Date, at which time the licenses and
sublicenses to such item of Spansion Technology granted under this Section 5.3
shall cover such Licensed Product.

 

6. PROTECTION OF TECHNOLOGY

 

6.1 Spansion Obligation. Spansion and STI shall use (and shall cause its
Subsidiaries to use) the same care and measures to protect the confidentiality
of the Shared

 

17



--------------------------------------------------------------------------------

Technology and Licensed Parent Software provided by each Parent as STI uses for
its other confidential or proprietary information or material of a similar
nature (including the Shared Technology and Licensed Parent Software provided by
the other Parent), but no less than a reasonable degree of care. Such measures
may include instructing and requiring (through written nondisclosure agreement
or otherwise) Third Party recipients of such Shared Technology and Licensed
Parent Software to maintain the confidentiality thereof, and limiting internal
disclosures of such Shared Technology and Licensed Parent Software to those
employees of Spansion and its Subsidiaries who have a need to access such Shared
Technology and Licensed Parent Software and who are bound to retain the
confidentiality thereof. If Spansion or any of its Subsidiaries becomes aware of
any unauthorized (whether intentional or accidental) use or disclosure of any
Shared Technology or Licensed Parent Software that Spansion believes has or will
have a Material Adverse Effect on Spansion, STI or either Parent, Spansion will
promptly notify the Provider Party(ies). Notwithstanding anything in this
Section 6.1 to the contrary, Spansion may disclose any Shared Technology that
was generally available to the public or otherwise part of the public domain at
the time it was provided to Spansion or STI hereunder, or that became generally
available to the public or otherwise part of the public domain after it was
provided to Spansion or STI hereunder other than through any act or omission of
Spansion or any of its Subsidiaries in breach of this Agreement.

 

6.2 Parent Obligation. Each Parent shall use the same care and measures to
protect the confidentiality of (a) any Shared Technology for which such Parent
is an Owner Party and (b) any Spansion Technology delivered and licensed to such
Parent at such Parent’s request pursuant to Section 5 as Parent uses for its
other confidential or proprietary information or material of a similar nature,
but no less than a reasonable degree of care. Such measures may include
instructing and requiring (through written nondisclosure agreement or otherwise)
Third Party recipients of such Shared Technology and Spansion Technology to
maintain the confidentiality thereof, and limiting internal disclosures of such
Shared Technology and Spansion Technology to those employees of such Parent and
its Subsidiaries who have a need to access such Shared Technology and Spansion
Technology and who are bound to retain the confidentiality thereof. If such
Parent becomes aware of any unauthorized (whether intentional or accidental) use
or disclosure of any such Shared Technology or Spansion Technology that such
Parent believes has or will have a Material Adverse Effect on Spansion or STI,
such Parent will promptly notify Spansion. Notwithstanding anything in this
Section 6.2 to the contrary, such Parent may disclose any such Shared Technology
and Spansion Technology that was generally available to the public or otherwise
part of the public domain at the time it was provided by Spansion, STI or LLC to
such Parent under Section 5, or that became generally available to the public or
otherwise part of the public domain after it was provided by Spansion, STI or
LLC to such Parent under Section 5 other than through any act or omission of
such Parent or any of its Subsidiaries in breach of this Agreement.

 

7. DEFENSE OF SPANSION

 

7.1 AMD Cross-Licenses to Protect Spansion. For so long as Spansion is
Controlled by AMD, AMD shall enforce its applicable Patents in order to
minimize, to the extent reasonably possible, any Losses of Spansion and its
Subsidiaries, provided that the details of the manner in which AMD enforces its
Patents, including which of such Patents AMD enforces, shall be left to AMD’s
reasonable discretion. For so long as Spansion is Controlled by AMD, AMD may
grant licenses under Patents separately owned by Spansion

 

18



--------------------------------------------------------------------------------

and its Subsidiaries, provided that (i) each such license shall be of no broader
scope than, and shall be subject to the same terms and conditions that apply to,
any license of any Patents of AMD granted in connection with such license, and
(ii) the recipient of each such license grants to Spansion and its Subsidiaries
a license of similar scope under such recipient’s patents.

 

7.2 Responsibility for Spansion Losses. Without limiting the obligations of AMD
under Section 7.1, Spansion shall be responsible for any Losses to Persons that
Spansion or its Subsidiaries incur arising out of or relating to the claims,
allegations, assertions, suggestions or invitations to license of such Persons,
including any claim of misuse, disclosure without authorization, infringement,
or misappropriation of any Intellectual Property Right.

 

8. SECONDED EMPLOYEES

 

8.1 Assignment of Developments. Fujitsu hereby assigns and agrees to assign, and
will cause its Subsidiaries, as applicable, to assign, to Spansion Japan (a) an
equal, undivided, joint interest in and to its and their right, title, and
interest in Developments created by Seconded Employees jointly with employees of
Fujitsu or any of its Subsidiaries, except as otherwise agreed to by Fujitsu and
Spansion Japan, and (b) its and their right, title, and interest in all other
Developments. With respect to Developments owned solely by Spansion Japan,
Spansion Japan shall have the sole right to obtain and hold in its own name
copyrights, registrations and similar protection which may be available in such
Developments and to prepare, file and prosecute patent applications and to
obtain and hold any other registrations or similar protections which may be
available with respect to such Developments. Fujitsu will, and will cause its
relevant Subsidiaries to, provide Spansion Japan with reasonable assistance and
cooperation (which may include executing written instruments as may be
reasonably requested by Spansion Japan) in applying for, prosecuting, obtaining,
perfecting and enforcing its Intellectual Property Rights in such Developments;
provided that the out-of-pocket expenses reasonably incurred by Fujitsu and its
Subsidiaries in providing such assistance and cooperation are reimbursed by
Spansion Japan. All Developments that are Patents are hereby deemed to be
Spansion Licensed Patents under the AMD-Spansion Patent Cross-License Agreement
and the Fujitsu-Spansion Patent Cross-License Agreement. All other Developments
are hereby deemed to be Spansion Technology.

 

8.2 Fujitsu Policies and Interaction. The Parties hereby agree and acknowledge
that during his or her Secondment Period (as defined in the Fujitsu Secondment
Agreement), each Seconded Employee shall continue to be bound by Fujitsu’s and
Fujitsu’s Subsidiaries’ existing rules, policies and agreements regarding
confidential information and inventions (“Fujitsu Policies”), provided, however,
that Fujitsu agrees not to enforce against any Seconded Employee any right it
may have under the Fujitsu Policies to prohibit such Seconded Employees from
disclosing Developments to Spansion Japan. Spansion Japan shall be responsible
for providing instructions to the Seconded Employees concerning the disclosure
of Developments to Spansion Japan. Insofar as matters with respect to technology
are concerned, Fujitsu will, and Spansion will cause Spansion Japan to, take
reasonable efforts to limit the interaction of Fujitsu’s employees other than
the Seconded Employees (the “Non-Seconded Employees”), with the Seconded
Employees. Fujitsu (or the applicable Fujitsu subsidiary) will each instruct the
Non-Seconded Employees not to initiate conversations with its Seconded Employees
about confidential work being performed by either Fujitsu or Spansion Japan,
other than joint confidential work involving Fujitsu and Spansion Japan.
Spansion will cause Spansion Japan to instruct the Seconded Employees not

 

19



--------------------------------------------------------------------------------

to initiate conversations with the Non-Seconded Employees about confidential
work being performed by either the Fujitsu Entities or Spansion Japan, other
than joint confidential work involving Fujitsu and Spansion Japan.

 

8.3 No Transfer of Background IP Rights. Notwithstanding any provision to the
contrary, nothing in this Section 8 shall constitute (a) an assignment or
agreement to assign by Fujitsu or any of its Subsidiaries to Spansion Japan any
right, title, or interest (including any license rights or rights of use) in
Background IP Rights; or (b) a waiver by Fujitsu or any of its Subsidiaries of
the enforcement of any right or any claim or causes of action of any kind
against Spansion Japan with respect to Background IP Rights, or a grant or
agreement by any Fujitsu Entity to grant to Spansion Japan a license under any
Background IP Right. For purposes of clarification, nothing in this Section 8.3
shall affect, or be deemed to affect, any of the assignments, transfers,
conveyances or licenses set forth in Section 2.

 

9. CONFIDENTIAL INFORMATION

 

9.1 Contiguous Facilities. The Parties acknowledge that the transactions
relating to the Transaction Documents and the Offering Documents contemplate
certain arrangements in which (a) personnel of a Parent (and/or its
Subsidiaries) may be assigned to work at the facilities of STI (and/or its
Subsidiaries), or personnel of STI (and/or its Subsidiaries) may be assigned to
work at the facilities of a Parent (and/or its Subsidiaries), and (b) a Parent
(and/or its Subsidiaries) and STI (and/or its Subsidiaries) may occupy
contiguous facilities in which their respective personnel will share certain
common areas. The Parties further acknowledge that, as a result of such
arrangements, one Party and/or its Subsidiaries (collectively, “Recipient”) may
inadvertently be provided with, or may otherwise obtain, Confidential
Information of another Party and/or its Subsidiaries (collectively,
“Discloser”). Recipient shall not use or disclose Discloser’s Confidential
Information for any purpose, and shall promptly return to Discloser any tangible
(including machine-readable) embodiments of any such Confidential Information.

 

9.2 Parent Confidential Information. The Parties acknowledge that one Parent
and/or its Subsidiaries (collectively, “Receiving Parent”) may be provided by
Spansion or its Subsidiaries with, or may otherwise obtain from Spansion or its
Subsidiaries, Parent Confidential Information of the other Parent and/or its
Subsidiaries (collectively, “Disclosing Parent”). Except as otherwise permitted
by Disclosing Parent, Receiving Parent shall not use or disclose Parent
Confidential Information of Disclosing Parent for any purpose, and shall
promptly return to Spansion any tangible (including machine-readable)
embodiments of any such Parent Confidential Information. Nothing in this Section
9.2 shall be construed to authorize Spansion or its Subsidiaries to disclose or
otherwise provide any information or materials of a Parent to the other Parent.

 

9.3 Residual Information.

 

9.3.1 Notwithstanding Section 9.1, Recipient shall not be liable to Discloser
for the inadvertent use of Discloser’s Residual Information for Recipient’s own
business purposes by Recipient’s personnel who no longer have access to any
tangible (including machine-readable) embodiments of any Confidential
Information of Discloser; provided, however, that the foregoing shall not
release or excuse Recipient from any liability to Discloser for any disclosure
of Discloser’s Confidential Information by Recipient to any other Persons,
including Recipient’s former personnel, or any use of such Confidential
Information by such other Persons. This Section 9.3.1 shall not be deemed to (A)
grant to

 

20



--------------------------------------------------------------------------------

Recipient a license under any Patents, Copyrights or other Intellectual Property
Rights (excluding Trade Secrets) of Discloser or (B) authorize any use of the
tangible (including machine-readable) embodiments of any Confidential
Information of Discloser.

 

9.3.2 Notwithstanding Section 9.2, Receiving Parent shall not be liable to
Disclosing Parent for the inadvertent use of Disclosing Parent’s Residual
Information for Receiving Parent’s own business purposes by Receiving Parent’s
personnel who no longer have access to any tangible (including machine-readable)
embodiments of any Parent Confidential Information of Disclosing Parent;
provided, however, that the foregoing shall not release or excuse Receiving
Parent from any liability to Disclosing Parent for any disclosure of Disclosing
Parent’s Parent Confidential Information by Receiving Parent to any other
Persons, including Receiving Parent’s former personnel, or any use of such
Parent Confidential Information by such other Persons. This Section 9.3.2 shall
not be deemed to (A) grant to Receiving Parent a license under any Patents,
Copyrights or other Intellectual Property Rights (excluding Trade Secrets) of
Disclosing Parent or (B) authorize any use of the tangible (including
machine-readable) embodiments of any Parent Confidential Information of
Disclosing Parent.

 

9.4 Third Party Confidentiality Obligations. Spansion shall use (and will cause
its Subsidiaries to use) commercially reasonable efforts to avoid (a) any
obligations that would restrict or prohibit Spansion or its Subsidiaries from
disclosing to Parents any information and materials owned or controlled by Third
Parties, and (b) any obligations that would prohibit or place restrictions on
Spansion’s or its Subsidiaries’ disclosure of any such information or materials
to one Parent but not to the other Parent.

 

10. REPRESENTATIONS, WARRANTIES, COVENANTS AND DISCLAIMERS

 

10.1 Representations, Warranties & Covenants. Each of AMD Investments and
Fujitsu, as a Provider Party, represents and warrants to Spansion and the other
Provider Party as follows as of the Amendment Date:

 

10.1.1 Provider Party has the right to grant to or for the benefit of Spansion
and STI the rights assigned or granted hereunder in accordance with the terms of
this Agreement and such assignment or grant of rights does not, and will not
during the term of this Agreement, conflict with the rights and obligations of
such Provider Party (or AMD, where such Provider Party is AMD Investments) under
any other license, agreement, contract or other undertaking.

 

10.1.2 Except as set forth in Schedule 10.1.2, Provider Party: (a) has no
knowledge (and, where Provider Party is AMD Investments, AMD has no knowledge)
that any Actions are currently pending or threatened against Provider Party or
its Subsidiaries or Contributed Entities (or Affiliates, where Provider Party is
AMD Investments, or FMH, where Provider Party is Fujitsu) alleging or asserting
that any products or activities of Provider Party’s Flash Memory Business
infringe or misappropriate any Intellectual Property Right of any Person; and
(b) has not received, and Provider Party’s Subsidiaries and Contributed Entities
(and Affiliates, where Provider Party is AMD Investments, and FMH, where
Provider Party is Fujitsu) have not received, any oral, written, or other
communication alleging or asserting that any products or activities of Provider
Party’s Flash Memory Business infringe or misappropriate any Intellectual
Property Right of any Person, or suggesting or inviting Provider Party or its
Subsidiaries or Contributed Entities (or Affiliates, where Provider Party is AMD
Investments, or FMH, where Provider Party is

 

21



--------------------------------------------------------------------------------

Fujitsu) to take a license under the right or claimed right of any Person with
respect to any Intellectual Property Right in connection with any products or
activities of Provider Party’s Flash Memory Business.

 

10.1.3 The execution, delivery, and performance of this Agreement and the other
Offering Documents, and the consummation of the transactions contemplated by
this Agreement and the other Offering Documents, will not (i) result in Spansion
or any of its Subsidiaries or the Non-Provider Party granting to any Third Party
any right to, or with respect to, any Intellectual Property Right owned by, or
licensed to, Spansion or any of its Subsidiaries or the Non-Provider Party, as
applicable, except as set forth in Schedule 10.1.3(i), and except to the extent
that such grant to such Third Party is under Spansion’s or its Subsidiaries’
patent rights and, in return for such grant, such Third Party grants to Spansion
and its Subsidiaries a license of similar scope under such Third Party’s patent
rights; (ii) result in Spansion or its Subsidiaries or the Non-Provider Party
being bound by, or subject to, any non-competition or other restriction on the
operation or scope of its businesses other than the restrictions set forth in
the Non-Competition Agreement, or (iii) result in Spansion or its Subsidiaries
or the Non-Provider Party being obligated to pay any royalties or other fees of
any kind to any Third Party with respect to Intellectual Property Rights, except
as set forth in Schedule 10.1.3 (iii).

 

10.1.4 This Agreement and the Amended and Restated AMD-Spansion Patent
Cross-License Agreement (in the case AMD Investments is the Provider Party), and
the Amended and Restated Fujitsu-Spansion Patent Cross-License Agreement (in the
case Fujitsu is the Provider Party) grant to Spansion and its Subsidiaries
ownership or license rights under all of the Intellectual Property Rights owned
in whole or in part by Provider Party and its Subsidiaries (and its Affiliates,
where Provider Party is AMD Investments) that are necessary to enable Spansion
and its Subsidiaries following the Amendment Date to conduct the Flash Memory
Business of Provider Party in all material respects as such Flash Memory
Business is conducted immediately prior to the Amendment Date.

 

10.2 AMD Intellectual Property Rights. AMD represents and warrants to Spansion
and Fujitsu that: (a) all right, title and interest held by AMD at any time
prior to the Amendment Date in and to the Spansion Patent Rights being assigned
as of the Amendment Date have been assigned, transferred and conveyed to AMD
Investments, and AMD Investments has not assigned, transferred or conveyed any
such right, title or interest to any Person, except as expressly provided
herein; and (b) AMD, AMD Investments, and their respective Subsidiaries have
each assigned, transferred or conveyed to Spansion or one of its Subsidiaries or
otherwise caused Spansion or one of its Subsidiaries to hold all right, title
and interest held by AMD, AMD Investments, or any of their respective
Subsidiaries immediately prior to the Amendment Date in and to any Intellectual
Property Right, Technology, or license thereunder or thereto that Coatue at any
point in time owned, held, controlled, used or developed, except the agreements
listed on Schedule 10.2.

 

10.3 FMH. Fujitsu represents and warrants to Spansion and AMD that prior to the
Amendment Date, FMH has never (a) conducted any activities other than owning its
limited liability company interests of LLC, and (b) held any right, title or
interest at any time in and to any Intellectual Property Right or Moral Right.

 

10.4 Survival and Remedies. All representations and warranties contained in this
Agreement shall survive for a period of eighteen (18) months after the Amendment
Date. The indemnification provisions of Article X of the Contribution Agreement
shall provide the exclusive remedy for any breach of the representations and
warranties set forth in this Agreement.

 

22



--------------------------------------------------------------------------------

10.5 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN ANY TRANSACTION
DOCUMENT OR ANY OFFERING DOCUMENT, NO PARTY MAKES (AND EACH PARTY HEREBY
EXPRESSLY DISCLAIMS) ANY REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT, AND ANY WARRANTIES THAT MAY ARISE FROM
COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE. NOTWITHSTANDING
ANYTHING IN ANY AGREEMENT TO THE CONTRARY, FUJITSU DISCLAIMS ANY REPRESENTATIONS
OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH CONDITIONAL PATENT RIGHTS, INCLUDING WITHOUT
LIMITATION, THE AVAILABILITY TO STI OF SUCH RIGHTS OR THEIR SUFFICIENCY TO
RESPOND TO ANY THIRD PARTY CLAIM.

 

11. MISCELLANEOUS

 

11.1 No Implied Rights. Except as otherwise expressly provided herein, nothing
in this Agreement shall be deemed to grant to any Party, directly or by
implication, estoppel or otherwise, any right or license with respect to any
Intellectual Property Rights of any other Party.

 

11.2 Relationship of the Parties. In the exercise of their respective rights,
and the performance of their respective obligations hereunder, the Parties are,
and will remain independent contractors. Nothing in this Agreement will be
construed to constitute the Parties as partners, or principal and agent for any
purpose whatsoever. No Party will bind, or attempt to bind, any other Party
hereto to any contract or other obligation, and no Party will represent to any
Third Party that it is authorized to act on behalf of any other Party to this
Agreement.

 

11.3 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, United States of America,
as applied to agreements among California residents entered into and wholly to
be performed within the State of California (without reference to any choice or
conflicts of laws rules or principles that would require the application of the
laws of any other jurisdiction).

 

11.4 Dispute Resolution. The parties hereby agree that claims, disputes, or
controversies of whatever nature, arising out of, in connection with, or in
relation to the interpretation, performance, or breach of this Agreement shall
be resolved in accordance with the dispute resolution procedures set forth in
Schedule A.

 

11.5 Language. This Agreement is in the English language only, which language
shall be controlling in all respects, and all versions hereof in any other
language shall be for accommodation only and shall not be binding upon the
Parties. All communications and notices to be made or given pursuant to this
Agreement shall be in the English language.

 

11.6 Predecessors, Successors and Assigns. It is understood and agreed that (i)
the obligations of Parents or Contributing Parties to STI arising hereunder
prior to the

 

23



--------------------------------------------------------------------------------

Amendment Date shall have been fully satisfied by performance thereof tendered
to STI’s predecessor-in-interest, LLC, which was a party to the IPCAAMA as of
June 30, 2003, (ii) the obligations of STI to Parents or Contributing Parties
arising hereunder prior to the Amendment Date shall have been fully satisfied by
performance thereof tendered by LLC, and (iii) STI is responsible for
performance from the Effective Date of any obligation of STI to Parents and
Contributing Parties hereunder. Except as expressly provided herein (including
Section 3.3), the rights and obligations hereunder may not be assigned or
delegated (a) by Spansion or STI without the prior written consent of both
Parents, (b) by either Parent without the prior written consent of Spansion and
the other Parent, or (c) by AMD Investments without the prior written consent of
Spansion and Fujitsu. Any purported assignment, sale, transfer, delegation or
other disposition of such rights or obligations by a Party, except as permitted
herein, shall be null and void. Subject to the foregoing, this Agreement shall
be binding upon and shall inure to the benefit of the Parties and their
respective successors and permitted assigns. No Party shall assign its rights
under any of the Intellectual Property Rights assigned to such Party pursuant to
this Agreement unless such assignment by such Party is made subject to the terms
of this Agreement other than Section 2.4.

 

11.7 Entire Agreement; Amendment. This Agreement (including the Schedules
hereto) and the other Transaction Documents and Offering Documents constitute
the full and entire understanding and agreement between the Parties with regard
to the subject matter hereof, and supersede any prior communications,
representations, understandings and agreements, either oral or written, between
the Parties with respect to such subject matter; provided, however, that the
rights, licenses and immunities granted to the Parties in such prior agreements
shall survive the execution of this Agreement and the other Transaction
Documents and Offering Documents to the extent set forth in, and in accordance
with the terms of, the Termination Agreement (including Section 3.6 thereof).
This Agreement may not be altered or amended except by a written instrument
signed by authorized legal representatives of all Parties. Any waiver of the
provisions of this Agreement or of a Party’s rights or remedies under this
Agreement must be in writing to be effective. Failure, neglect or delay by a
Party to enforce the provisions of this Agreement or its rights or remedies at
any time will not be construed and will not be deemed to be a waiver of such
Party’s rights under this Agreement and will not in any way affect the validity
of the whole or any part of this Agreement or prejudice such Party’s right to
take subsequent action. No single or partial exercise of any right, power or
privilege granted under this Agreement shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies provided in this Agreement are cumulative and are not
exclusive of any rights or remedies provided by law or any other Transaction
Document and Offering Documents. For purposes of clarity, this Agreement, in
amending and restating the IPCAAMA dated as of June 30, 2003, is not intended to
reduce the scope of any Party’s license to intellectual property rights. If any
intellectual property right licensed under the IPCAAMA cannot be licensed under
this Agreement to the full scope of the license set forth in the IPCAAMA, such
intellectual property right shall continue to be licensed under the terms and
conditions of the IPCAAMA.

 

11.8 Notices and Other Communications. All notices required or permitted under
this Agreement shall refer to this Agreement and will be deemed given: (a) when
delivered personally; (b) when sent by confirmed facsimile; (c) five (5)
business days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (d) three (3) business days after deposit
with an internationally recognized commercial overnight carrier specifying
next-day delivery, with written verification of receipt. All such notices,
requests, demands and other communications shall be addressed as follows:

 

If to Spansion:

 

Spansion Inc.

915 DeGuigne Drive

P.O. Box 3453

Sunnyvale, California 94086

Attention: General Counsel

Telephone: +1 (408) 962-2500

Facsimile: +1 (408) 774-7443

 

24



--------------------------------------------------------------------------------

If to STI:

 

Spansion Technology Inc.

915 DeGuigne Drive

P.O. Box 3453

Sunnyvale, California 94086

Attention: General Counsel

Telephone: +1 (408) 962-2500

Facsimile: +1 (408) 774-7443

 

If to Fujitsu:

 

Fujitsu Limited

Akiruno Technology Center

50 Fuchigami, Akiruno

Tokyo 197-0833

Japan

Attn: General Manager

Intellectual Property & Technical Standards Division

Electronic Devices Group

Telephone: +81-42-532-1375

Facsimile: +81-42-532-2405

 

With a copy to (which shall not constitute notice):

 

Fujitsu Limited

1-1, Kamikodanaka 4-chome

Kawasaki 211-8588

Japan

Attn: General Manager, Industry Relations Division

Telephone: +81-44-754-8641

Facsimile: +81-44-754-8505

 

25



--------------------------------------------------------------------------------

If to AMD:

 

Advanced Micro Devices, Inc.

One AMD Place

Sunnyvale, California 94086

Attn: General Counsel

Telephone: +1 (408) 749-2202

Facsimile: +1 (408) 774-7399

 

With a copy to (which shall not constitute notice):

 

Advanced Micro Devices, Inc.

5204 East Ben White Boulevard

Mail Stop 563

Austin, Texas 78741

Attn: Vice President, Intellectual Property

Telephone: +1 (512) 602-0148

Facsimile: +1 (512) 602-4932

 

If to AMD Investments:

 

AMD Investments, Inc.

c/o Advanced Micro Devices, Inc.

One AMD Place

Sunnyvale, California 94086

Attn: General Counsel

Telephone: +1 (408) 749-2202

Facsimile: +1 (408) 774-7399

 

or to such other address or facsimile number as a Party may have specified to
the other Parties in writing delivered in accordance with this Section 11.8.

 

11.9 Expenses. Except as otherwise expressly set forth in this Agreement, each
Party will bear its own costs and expenses, including fees and expenses of legal
counsel and other representatives used or hired in connection with the
transactions described in this Agreement.

 

11.10 Severability. If any provision in this Agreement is found or held to be
invalid or unenforceable, then the meaning of such provision will be construed,
to the extent feasible, so as to render the provision enforceable, and if no
feasible interpretation would save such provision, it will be severed from the
remainder of this Agreement which will remain in full force and effect unless
the severed provision is essential and material to the rights or benefits
received by any Party. In such event, the Parties will use their respective best
efforts to negotiate, in good faith, a substitute, valid and enforceable
provision or agreement which most nearly effects the Parties’ intent in entering
into this Agreement.

 

11.11 Construction. This Agreement shall be deemed to have been drafted by all
Parties and, in the event of a dispute, no Party hereto shall be entitled to
claim that any provision should be construed against any other Party by reason
of the fact that it was drafted by one particular Party.

 

26



--------------------------------------------------------------------------------

11.12 Execution. This Agreement may be executed in counterparts, each of which
so executed will be deemed to be an original and such counterparts together will
constitute one and the same agreement. Execution and delivery of this Agreement
by exchange of facsimile copies bearing the facsimile signature of a Party shall
constitute a valid and binding execution and delivery of this Agreement by such
Party.

 

11.13 Further Assurances. Each Party agrees to (a) execute and deliver to each
other Party such other documents, and (b) do such other acts and things, all as
another Party may reasonably request for the purpose of carrying out the intent
of this Agreement; provided, however, that no Party shall be required to make
any additional representations or warranties or to incur any material expense or
potential exposure to legal liability pursuant to this Section 11.13.

 

11.14 Confidentiality of Terms. No Party shall disclose the terms of this
Agreement to any Third Parties, except that any Party may disclose to Third
Parties the existence of this Agreement and may disclose the terms of this
Agreement to the extent reasonably necessary, in confidence, to its legal
counsel, accountants, and banks and their advisors, and to its present or future
financing sources for, potential investors in, and potential successors to, all
or any portion of the assets or business of such Party.

 

[Remainder of page intentionally left blank.]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized representatives as of the date
first above written.

 

ADVANCED MICRO DEVICES, INC.    SPANSION INC. By:  

/s/ Hollis M. O’Brien

--------------------------------------------------------------------------------

   By:  

/s/ Bertrand F. Cambou

--------------------------------------------------------------------------------

Name:  

Hollis M. O’Brien

--------------------------------------------------------------------------------

   Name:  

Bertrand F. Cambou

--------------------------------------------------------------------------------

Title:  

Corporate Vice President and Secretary

--------------------------------------------------------------------------------

   Title:  

President and Chief Executive Officer

--------------------------------------------------------------------------------

FUJITSU LIMITED    AMD INVESTMENTS, INC. By:  

/s/ Hiroaki Hurokawa

--------------------------------------------------------------------------------

   By:  

/s/ Hollis M. O’Brien

--------------------------------------------------------------------------------

Name:  

Hiroaki Hurokawa

--------------------------------------------------------------------------------

   Name:  

Hollis M. O’Brien

--------------------------------------------------------------------------------

Title:  

President

--------------------------------------------------------------------------------

   Title:  

VP & Secretary

--------------------------------------------------------------------------------

SPANSION TECHNOLOGY INC.          By:  

/s/ Bertrand F. Cambou

--------------------------------------------------------------------------------

         Name:  

Bertrand F. Cambou

--------------------------------------------------------------------------------

         Title:  

President and Chief Executive Officer

--------------------------------------------------------------------------------

        

 

28